 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10    MONICA STERLING, individually and as               Case No. 1:21−CV−00872−NONE−SKO
      Successor in Interest to the Estate of Esther
11    Soliz, deceased; SYLVIA JONES; and LOUIS           [Removal from Superior Court of California,
      SOLIZ,                                             County of Tulare Case No. VCU286688]
12
                             Plaintiffs,                 ORDER ON STIPULATION TO EXTEND
13                                                       TIME TO ANSWER COMPLAINT
14                v.
                                                         (Doc. 4)
15    REDWOOD SPRINGS HEALTHCARE
      CENTER; SPRUCE HOLDINGS, LLC;                      United States Magistrate Judge: Sheila K. Oberto
16    RICHARD SOLIZ (PURSUANT TO CCP
      §382); THERESA RUSSELL (PURSUANT
17    TO CCP §382); ANGELA HERNANDEZ
      (PURSUANT TO CCP §382) and DOES 1 to
18    50, inclusive,
19
                             Defendants.
20

21

22          On June 4, 2021, Defendant SPRUCE HOLDINGS, LLC dba REDWOOD SPRINGS

23   HEALTHCARE CENTER (“Redwood Springs”) and Plaintiffs MONICA STERLING, SYLVIA

24   JONES, and LOUIS SOLIZ (collectively, “Plaintiffs”) filed a Stipulation to Extend Time to Respond

25   to Complaint (the “Stipulation”). (Doc. 4.) The Stipulation indicates that Plaintiffs intend to file a

26   Motion to Remand by July 1, 2021, and the parties request that Redwood Springs’ time to answer or

27   otherwise respond to the complaint be extended to either ten days following the Court’s ruling on the

28   Motion to Remand or to November 30, 2021. (Id.)

                       ORDER ON STIPULATION TO EXTEND TIME TO ANSWER COMPLAINT
                                     Case No. 1:21−CV−00872−NONE−SKO
 1            Pursuant to the parties’ Stipulation, and for good cause shown, IT IS HEREBY ORDERED

 2   that Defendant Redwood Springs’ time to answer or otherwise respond to the complaint shall be

 3   extended to November 30, 2021. The Scheduling Conference, currently set for August 24, 2021, is

 4   CONTINUED to January 20, 2022, at 9:30 a.m. in Courtroom 7 (SKO) before Magistrate Judge

 5   Sheila K. Oberto. The parties shall file their joint scheduling report by no later than January 13, 2022.

 6

 7   IT IS SO ORDERED.

 8
     Dated:     June 8, 2021                                      /s/   Sheila K. Oberto             .
 9                                                     UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                         -2-
                     ORDER ON STIPULATION TO EXTEND TIME TO ANSWER COMPLAINT
                                   Case No. 1:21−CV−00872−NONE−SKO
